Sykes, J.,
delivered the opinion of the court.
W. C. Mabry, the sheriff of Newton county, sought by means of habeas corpus proceedings to obtain the custody of J. N. Horne, who was insane and confined in. the East Mississippi Insane Hospital. Hr. M. J. L. Hoye as superintendent of this hospital was made the defendant. The petition alleged that the grand jury of Newton county had returned a bill of indictment against Ilorne charging him with murder. The cause was tried on pleadings and proof. The record shows that Horne had been tried and adjudged a lunatic under section 3219, Code of 1906, section 5561, Hemingway’s Code. After being adjudged a lunatic he was indicted for murder. In this lunacy proceeding an appeal was prosecuted to this court and the decree of the chancery court adjudging Horne insane was affirmed. Under this decree and in pursuance of section 3220, Code of 1906, section 5562, Hemingway’s Code, Horne was placed .in this ingane hospital, and has been confinéd in that insti*152tution since his commitment. On the hearing of this petition Dr. Hoye testified that Horne was still insane and growing worse. The petition was heard before Hon. W. E. Baskin, as special judge, and the petition was dismissed and Horne remanded to the custody of the superintendent of the insane hospital. Prom which judgment this appeal was prosecuted.
The question presented to us for decision is whether or not one who has been adjudged a lunatic and committed to an insane hospital may be taken from the custody of the superintendent of this hospital upon a capias and put upon trial for a crime, for which he was indicted after being adjudged a lunatic.
By section 532, Code of 1906, section 289, Hemingway’s Code, the chancery court is given full jurisdiction over “cases of idiocy, lunacy and persons of unsound mind.” Sections 3219-3224, Code of 1906, sections 5561-5566, Hemingway’s Code, make. provision for lunacy proceedings and the commitment of an adjudged lunatic to an insane hospital. Section 3225, Code of 1906, section 5567, Hemingway’s Code, makes provision for a warrant for the arrest of an escaped lunatic and his return to this hospital. Section 3226, Code of 1906, section 5568, Hemingway’s Code, provides for the discharge of a person from these hospitals who has recovered his sanity. Section 1538, Code of 1906, section 1300, Hemingway’s Code, makes it the duty of a conservator of the peace when a prisoner is brought before him charged with the commission of an offense, and when it appears that the prisoner was insane when the offense was committed, to remand the prisoner to custody and report the case to the chancellor or the clerk of the chancery court, whose duty it is to proceed with the case according to the law relating to persons of unsound mind..
From an examination of the statutes above enumerated it is clear that the legislature intended to make the chancery court the guardian of insane people, Horne was *153duly adjudged insane by the chancery court and by its order committed to the custody of the superintendent of the hospital. He is properly held under the order of the chancery court by the superintendent of this hospital. A lunatic cannot be tried for a crime.
The learned special judge so held, and the judgment is affirmed.

Affirmed.